Order entered May 26, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-01172-CV

                     VETRI VENTURES, LLC, Appellant

                                           V.

    WESTRIDGE EAGLES NEST OWNERS ASSOCIATION, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-02865-2019

                                     ORDER

      Before the Court is appellant’s May 24, 2022 unopposed motion to abate the

appeal pending the trial court’s hearing to consider its request for amended

findings of fact and conclusions of law which is set for hearing on June 29, 2022.

See TEX. R. CIV. P. 298. We GRANT appellant’s motion as follows.

      We ORDER the trial court to file, on or before July 11, 2022, any amended

findings of fact and conclusions of law.
      We ORDER Collin County District Clerk Lynne Finley to file, on or before

July 15, 2022, either a supplemental clerk’s record containing the trial court’s

amended findings of fact and conclusions of law or written verification that the

trial court did not make any amended findings of fact and conclusions of law.

      We extend the time for appellant’s brief on the merits to August 10.

      We DIRECT the Clerk of this Court to send a copy of this order to The

Honorable Jill Willis, Presiding Judge of the 429th Judicial District Court; Ms.

Finley; and, all parties.

      We ABATE the appeal to allow Judge Willis an opportunity to comply with

this order. The appeal will be reinstated no later than July 20.


                                              /s/    BONNIE LEE GOLDSTEIN
                                                     JUSTICE